DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on March 18, 2022.
Claims 5 and 6 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 5 and 6 are independent. As a result claims 2-6 are pending in this office action.


Response to Arguments
Applicant's arguments filed March 18, 2022 regarding the rejection of claims 5 and 6 under 35 U.S.C 102 (a)(2) have been fully considered but they are moot in view of the new grounds of rejection.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Auradkar et al. (US 2017/0004430) (hereinafter Auradkar) in view of Deremigio et al. (US 2012/0089562) (hereinafter Deremigio).
Regarding claim 5, Auradkar teaches a method for processing a database having data items in a comma-separated values (CSV) file when the database is subjected to aggregation processing, comprising: determining, sequentially from a beginning of the single CSV file, whether or not each of the data items in the single CSV file matches a name identification target to find matched data items in the single CSV file (see Figs.7-8, para [0045], para [0180-0181], discloses determining csv raw customer model matching identifiers/key values of a standard model); and generating a group map file using only the matched data items in the single CSV file, wherein the matched data items in the single CSV file have been determined to match the name identification target (see Figs. 8-9, para [0149-0150], para [0153], discloses generating a customer model (group map file) that only includes matched standard model data elements with raw customer model data elements, one of ordinary skill in the art will appreciate that csv data structures/format may be implemented).
Auradkar does not explicitly teach searching the group map file and acquiring row numbers of at least part of the matched data items in the single CSV file according to user's instruction to display the at least part of the matched data items, wherein the group map file is generated by storing values converted from the matched data items in the single CSV file in a manner such that the values are associated with positions of the matched data items in the single CSV file.
Deremigio teaches searching the group map file and acquiring row numbers of at least part of the matched data items in the single CSV file according to user's instruction to display the at least part of the matched data items (see Fig. 5, Figs. 7-9, para [0223, 0225], para [0246], discloses searching CSV flat file and acquiring matched row data of a database table record structure), wherein the group map file is generated by storing values converted from the matched data items in the single CSV file in a manner such that the values are associated with positions of the matched data items in the single CSV file (see Fig. 3, Fig. 5, Fig. 12, para [0243-0244], para [0247], discloses storing target results into file and record structure in process of flat file being translated into database table that matches data of the database table record structure and placement of appended data).
Auradkar/Deremigio are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Auradkar to search group map file from disclosure of Deremigio. The motivation to combine these arts is disclosed by Deremigio as “improve data quality, reduce data errors, and accelerate the translation of flat files to other data structures” (para [0234]) and searching group map file is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 6, Auradkar teaches medium for determining, sequentially from a beginning of the single CSV file, whether or not each of the data items in the single CSV file matches a name identification target to find matched data items in the single CSV file (see Figs.7-8, para [0045], para [0180-0181], discloses determining csv raw customer model matching identifiers/key values of a standard model); and generating a group map file using only the matched data items in the single CSV file, wherein the matched data items in the single CSV file have been determined to match the name identification target (see Figs. 8-9, para [0149-0150], para [0153], discloses generating a customer model (group map file) that only includes matched standard model data elements with raw customer model data elements, one of ordinary skill in the art will appreciate that csv data structures/format may be implemented).
Auradkar does not explicitly teach searching the group map file and acquiring row numbers of at least part of the matched data items in the single CSV file according to user's instruction to display the at least part of the matched data items, wherein the group map file is generated by storing values converted from the matched data items in the single CSV file in a manner such that the values are associated with positions of the matched data items in the single CSV file.
Deremigio teaches searching the group map file and acquiring row numbers of at least part of the matched data items in the single CSV file according to user's instruction to display the at least part of the matched data items (see Fig. 5, Figs. 7-9, para [0223, 0225], para [0246], discloses searching CSV flat file and acquiring matched row data of a database table record structure), wherein the group map file is generated by storing values converted from the matched data items in the single CSV file in a manner such that the values are associated with positions of the matched data items in the single CSV file (see Fig. 3, Fig. 5, Fig. 12, para [0243-0244], para [0247], discloses storing target results into file and record structure in process of flat file being translated into database table that matches data of the database table record structure and placement of appended data).
Auradkar/Deremigio are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Auradkar to search group map file from disclosure of Deremigio. The motivation to combine these arts is disclosed by Deremigio as “improve data quality, reduce data errors, and accelerate the translation of flat files to other data structures” (para [0234]) and searching group map file is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Auradkar et al. (US 2017/0004430) (hereinafter Auradkar) in view of Deremigio et al. (US 2012/0089562) (hereinafter Deremigio) as applied to claim 6, and in further view of Piedmonte (US 2007/0276787) (hereinafter Piedmonte).
Regarding claim 2, Auradkar/Deremigio teaches a medium of claim 6.
Auradkar/Deremigio does not explicitly teach generating an address map file for accessing each data item stored in the CSV file when or before the aggregation processing is performed.
Piedmonte teaches generating an address map file for accessing each data item stored in the CSV file when or before the aggregation processing is performed (see Figs.3-4B, para [0065-0066], para [0072], discloses generating different data sets with different global unique identifiers assigned to respective data sets when data is presented to set manager).
Auradkar/Deremigio/Piedmonte are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Auradkar/Deremigio to generate address map file from disclosure of Piedmonte. The motivation to combine these arts is disclosed by Piedmonte as “improve access methods for relational and other conventional databases” (para [0005]) and generating address map file is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 3, Auradkar/Deremigio teaches a medium of claim 6.
Auradkar/Deremigio does not explicitly teach extracting a breakdown of the aggregation result obtained by the aggregation processing, wherein the group map file and the address map file read to a first storage unit are used  to search the group map file for one or a plurality of data values, and to identify a position in the database for each of the one or the plurality of data values, wherein the address map file is used to extract each data item that corresponds to the position from the CSV file, wherein the address map file is used to access each data item of the CSV file stored in a second storage unit, and wherein the first storage unit provides higher-speed accessing than the second storage unit.
Piedmonte teaches extracting a breakdown of the aggregation result obtained by the aggregation processing, wherein the group map file and the address map file read to a first storage unit are used  to search the group map file for one or a plurality of data values, and to identify a position in the database for each of the one or the plurality of data values (see Table 3, para [0083], para [0152-0158], discloses aggregation sets query to identify positions  in stored data), wherein the address map file is used to access each data item of the CSV file stored in a second storage unit, and wherein the first storage unit provides higher-speed accessing than the second storage unit (see Figs.3-4B, para [0065-0066], para [0072], discloses generating different data sets with different global unique identifiers assigned to respective data sets when data is presented to set manager).
Auradkar/Deremigio/Piedmonte are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Auradkar/Deremigio to generate address map file from disclosure of Piedmonte. The motivation to combine these arts is disclosed by Piedmonte as “improve access methods for relational and other conventional databases” (para [0005]) and generating address map file is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 4, Auradkar/Deremigio teaches a medium of claim 6.
Auradkar/Deremigio does not explicitly teach a storage unit stores a data structure for managing the database, wherein the data structure comprises a field definition storage portion that stores field definition information and a data storage portion that stores data, wherein the data storage portion comprises a database storage portion that stores data that defines the database and a map storage portion that stores the group map file, and wherein the database is provided with a virtual field definition based on the field definition information.
Piedmonte teaches a storage unit stores a data structure for managing the database, wherein the data structure comprises a field definition storage portion that stores field definition information and a data storage portion that stores data (see Fig. 4B, Fig. 7, para [0067], para [0085-0086], discloses XSN tree structure comprising defined field data and global unique identifiers retrieved from set manager and inserted into XSN tree for corresponding sets), wherein the data storage portion comprises a database storage portion that stores data that defines the database and a map storage portion that stores the group map file, and wherein the database is provided with a virtual field definition based on the field definition information (see Figs. 6-7, para [0067], para [0086-0087], discloses providing calculated  algebraic relations in XSN tree based on field data).
Auradkar/Deremigio/Piedmonte are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Auradkar/Deremigio to generate address map file from disclosure of Piedmonte. The motivation to combine these arts is disclosed by Piedmonte as “improve access methods for relational and other conventional databases” (para [0005]) and generating address map file is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159